Name: Commission Regulation (EC) NoÃ 957/2006 of 28 June 2006 concerning the classification of certain goods in the Combined Nomenclature and amending Regulation (EEC) NoÃ 48/90
 Type: Regulation
 Subject Matter: tariff policy;  information technology and data processing
 Date Published: nan

 29.6.2006 EN Official Journal of the European Union L 175/45 COMMISSION REGULATION (EC) No 957/2006 of 28 June 2006 concerning the classification of certain goods in the Combined Nomenclature and amending Regulation (EEC) No 48/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex to this Regulation should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The classification of dot-matrix displays in Commission Regulation (EEC) No 48/90 of 9 January 1990 concerning the classification of certain goods in the Combined Nomenclature (3) has led to incorrect classifications and therefore point 2 of the Annex to that Regulation should be deleted. (6) The Customs Code Committee has not delivered an opinion within the time-limit set by its chairman as regards product No 3 in the annexed table. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee as regards products Nos 1 and 2 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 Point 2 of the Annex to Regulation (EEC) No 48/90 is deleted. Article 4 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 838/2006 (OJ L 154, 8.6.2006, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). (3) OJ L 8, 11.1.1990, p. 16. Regulation as last amended by Regulation (EC) No 705/2005 (OJ L 118, 5.5.2005, p. 18. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A graphic and alpha-numeric display based on the monochrome passive matrix liquid crystal display technology. The display consists of a liquid crystal layer sandwiched between two sheets or plates of glass with a number of dots (presented in 64 lines and 240 columns) and an electronic interface board of C-MOS technology. It can be incorporated with other products. It is unable to display video images. 8531 20 95 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8531, 8531 20 and 8531 20 95. The display has an electronic interface board. Therefore it cannot be classified as a liquid crystal device of heading 9013 (see also HS Explanatory Notes to heading 9013 (1)). The display does not incorporate electronics to reproduce video signals. Therefore it cannot be classified as a video monitor of heading 8528. The display is an indicator panel of heading 8531 as it is only capable of displaying graphics and alpha-numeric characters (see also HS Explanatory Notes to heading 8531 (D)). 2. A product, known as an LCD module (touch screen type), in the form of an active matrix liquid crystal device with a backlight unit, inverters and printed circuit boards with control electronics for pixel addressing only. The liquid crystal device consists of a liquid crystal layer sandwiched between two sheets of glass. The outer layer of the glass cells is coated with a thin metallic electrically conductive and resistive layer. The module is based on thin-film transistor (TFT) technology. It has overall dimensions of 34,5 (W) Ã  35,3 (H) Ã  16,5 (D) cm and a diagonal screen measurement of 38,1 cm (15 inches). The module does not incorporate any other electronic components (for example, a power supply, a video converter, a scaler, a tuner, etc.), or interfaces for connection to other apparatus. 8548 90 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(c) to Section XVI and by the wording of CN codes 8548, 8548 90 and 8548 90 90. The module is a part which is not suitable for use solely or principally with a particular kind of machine of Section XVI. Therefore it is classified under heading 8548 by virtue of Note 2(c) to Section XVI. 3. A product, known as an LCD module, in the form of an active matrix liquid crystal device with a backlight unit, inverters and printed circuit boards with control electronics for pixel addressing only. The module is based on thin-film transistor (TFT) technology. It has overall dimensions of 75,9 (W) Ã  44,9 (H) Ã  4,9 (D) cm, a diagonal screen measurement of 81,6 cm (32 inches) and a resolution of 1 366 Ã  768 pixels. The module does not incorporate any other electronic components (for example, a power supply, a video converter, a scaler, a tuner, etc.) or interfaces for connection to other apparatus. 8529 90 81 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Section XVI and by the wording of CN codes 8529, 8529 90 and 8529 90 81. The module cannot be classified under heading 9013 because it comprises a backlight unit, inverters and printed circuit boards with control electronics for pixel addressing only (see also HS Explanatory Notes to heading 9013 (1)). The module is not classifiable in heading 8473 as a part of a display unit of an automatic data-processing machine, because it is not suitable for use solely or principally with an automatic data-processing machine of heading 8471. The module is not classifiable in heading 8531, because it is not considered to be an electrical visual signalling apparatus of heading 8531 or a part of such an apparatus in view of its characteristics (see also HS Explanatory Notes to heading 8531). Because of its characteristics (such as dimensions and resolution) the module is classifiable under heading 8529 because it is suitable for use solely or principally with apparatus of heading 8528.